EXHIBIT 99.2 Heartland Group Holdings, LLC Auditor’s Report and Financial Statements December 5, 2014 (Audited) and November 30, 2013 (Unaudited) Heartland Group Holdings, LLC December 5, 2014 (Audited) and November 30, 2013 (Unaudited) Contents Independent Auditor’s Report 1 Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Members’ Equity (Deficit) 5 Statements of Cash Flows 6 Notes to Financial Statements 8 Independent Auditor’s Report Board of Managers Heartland Group Holdings, LLC Columbus, Ohio We have audited the accompanying interim financial statements of Heartland Group Holdings, LLC, which comprise the balance sheet as of December 5, 2014, and the related statements of operations, changes in members’ equity (deficit), and cash flows for the nine-month period then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Heartland Group Holdings, LLC as of December 5, 2014 and the results of its operations and its cash flows for the nine-month period then ended in accordance with accounting principles generally accepted in the United States of America. Independent Auditor’s Review Report for 2013 We have reviewed the accompanying interim financial statements of Heartland Group Holdings, LLC, which comprise the balance sheet as of November 30, 2013, and the related statements of operations, changes in members’ equity (deficit), and cash flows for the nine-month period then ended, and the related notes to the financial statements. Management is responsible for the preparation and fair presentation of the interim financial information in accordance with accounting principles generally accepted in the United States of America; this responsibility includes the design, implementation and maintenance of internal control sufficient to provide a reasonable basis for the preparation and fair presentation of interim financial information in accordance with the applicable financial reporting framework. Our responsibility is to conduct our review in accordance with auditing standards generally accepted in the United States of America applicable to reviews of interim financial information.A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with auditing standards generally accepted in the United States of America, the objective of which is the expression of an opinion regarding the financial information.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial information for it to be in accordance with accounting principles generally accepted in the United States of America. /s/ BKD, LLP Omaha, Nebraska February 9, 2015 2 Heartland Group Holdings, LLC Balance Sheets December 5, 2014 (Audited) and November 30, 2013 (Unaudited) Assets (Audited) (Unaudited) Current Assets Cash $
